      Case 2:05-cr-00090-MCE Document 316 Filed 04/21/21 Page 1 of 1


1
2
3
4
5
                               IN THE UNITED STATES DISTRICT COURT
6
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
7
      UNITED STATES OF AMERICA,                  )      Case №: 2:05-cr-00090-MCE
8                                                )
                      Plaintiff,                 )                    ORDER
9                                                )               APPOINTING COUNSEL
              vs.                                )
10                                               )
      HUGO LOUIS RAMIREZ,                        )
11                                               )
                      Defendant.                 )
12                                               )
13           The above named Defendant has, under oath, sworn or affirmed as to his financial
14
     inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
15
     obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.
16
     Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
17
18   § 3006A,

19           IT IS HEREBY ORDERED that Sandra Gillies be appointed to represent the above

20   defendant in this case effective nunc pro tunc to September 16, 2020, substituting the Federal
21
     Defenders Office appointed per G.O. 595. This appointment shall remain in effect until further
22
     order of this court.
23
             IT IS SO ORDERED.
24
     Dated: April 21, 2021
25
26
27
28

                                                      -1-
